The Chancellor.
The statute concerning divorces authorizes the wife to file a bill against her husband, charging him “ with such conduct towards her, as may render it unsafe and improper for her to cohabit with him, and be under his dominion and control, or that he has abandoned her, and refuses or neglects to provide for her, and praying for such relief as she may think herself entitled to.”
[ * 393 ]
The bill, in this case, is founded upon this part of the statute. After the answer of the husband, proof has been taken, by the testimony of six witnesses, of improper conduct of the husband, and showing acts and declarations of unkindness, ill-will, and hatred on his part, towards his wife; that he had deprived her of many of the comforts and necessaries of life, and absolutely refused and neglected to provide for her. It appears, further, *that the parties are old, have beeri married 42 years, and have 12 children; that they, and their children, are in indigent circumstances; that the wife has a legacy of about 500 dollars, left her by her father, which is in the hands of the defendant Jones, as executor to her father; and the object of the bill is to have that money secured as a separate provision for the wife. It is in proof that the husband is prosecuting the executor for that money, and has repeatedly declared, that when he obtains possession of it, he will not appropriate any part towards her maintenance.
The statute declares, that if it shall appear to the Court that such a charge, as that contained in the bill, is true, it shall be lawful, whether the Court shall decree a separation from bed and board, or not, “ to make such order and decree for the suitable support and maintenance of the wife and her children, or any of them, by the husband, or out of his property, as the nature of the case, and the circumstances of the parties, may render suitable and proper.”
Under the circumstances of this case, I deem it just and proper that the legacy given to the wife by her father should be appropriated for her separate maintenance and support. I shall, .accordingly, decree, that the defendant Jones pay the legacy into Court, to the register, within 30 days after service of a copy of this decree, and that the same, after the complainant’s costs are deducted, be put out, by the register, at interest, on good security, or invested in public stock, in the name of the plaintiff, and that the interest be paid, from time to time, as it shall be received, to her separate order, and that *393this shall continue to be done until the further order of the Court.
Decree accordingly.